Citation Nr: 0105337	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-08 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for venous stasis disease 
with left leg ulceration.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1959.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1998 
rating decision by the Buffalo, New York RO.  This case was 
before the Board in July 2000 when it was remanded for 
additional development.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for venous stasis disease with left leg 
ulceration.  Specifically, he contends that cut his right leg 
on a wire while serving on active duty, and thereafter 
developed an infection and ulceration in his right leg, which 
subsequently spread to his left leg.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Based on this new law, the Board finds that additional 
development is required. 

In addition, the Board notes that the veteran's service 
medical records (with the exception of a separation 
examination report) were presumably destroyed in the 
accidental fire at the National Personnel Records center in 
1973.  The veteran maintains that he was treated for a leg 
ulcer within eighteen months of his discharge from the 
military in January 1959.  In support of this contention, the 
veteran submitted records from Hepburn Medical Center (HMC) 
dated from November 1962 to August 1973, which show ongoing 
treatment for a staph infection and ulcer of the left leg, 
and a patient's data sheet dated in November 1998, which 
indicates that the veteran received treatment as early as 
June 1960 at HMC.  The Board notes that the veteran has not 
been afforded a VA examination in conjunction with his 
appeal.  The Board finds that a VA examination should be 
accomplished in order to ascertain the nature and etiology of 
the veteran's venous stasis disease with left leg ulceration.

The Board regrets any further delay in this case.  However, 
for the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should then schedule the 
veteran for a VA examination, to 
ascertain the nature and etiology of his 
venous stasis disease with left leg 
ulceration.  The examiner should 
thoroughly review the claims folder and a 
copy of this Remand prior to examination.  
The examiner should conduct a thorough 
examination of the left leg.  The 
examiner should then provide an opinion 
as to whether it is at least as likely as 
not that the veteran has venous stasis 
disease with left leg ulceration that was 
caused by the right leg injury he alleged 
happened during service.  The examiner 
should provide supporting rationale for 
all opinions expressed.

3.  When the aforementioned development 
has been completed, the veteran's claim 
should be reviewed by the RO.  If the 
benefit sought on appeal remains denied 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




